Title: To George Washington from Samuel Holden Parsons, 24 February 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Connectt Hutts 24th Feby 1781
                        
                        I left my Hutt last Tuesday to visit the Rhode Island Troops, with General Heath’s Permission to make a Small
                            Excursion to see my Family which was Twenty five Miles East of that Line of Troops on Conditien I was to be again at my
                            Quarters to Day—I understand, on my Return, that Capt. Walker has gone Eastward, with your Excellency’s Commands For me; I
                            have not seen him, if any Thing of Importance to be immediately executed is containd in those Instructions I shall be much
                            obligd by receiving a Duplicate of them by the Bearer, and I hope your Excellency will not think me criminal in going two
                            Days only to visit my Family with General’s Heath’s Consent & returning precisely at the Hour appointed. I am Sr
                            with the greatest Respect yr obedt Servt
                        
                            Saml H. Parsons
                        
                    